 In the Matter 'ofTIETJEN AND LANGDRY DOCK COMPANYandINDUS-TRIAL UNION OF MARINE ANDSHIPBUILDINGWORKERS OF AMERICA,LOCAL No. 15 (C. I.0.)In the Matter of TIETJEN AND LANG DRY DOCK COMPANYandMARINELOCALNo. ' 277, INTERNATIONAL' BROTHERHOOD OF ELECTRICALWORKERS, A. Fi 'or. L.Cases Nos.,R-3150 and R,--3151.-Decided December 5, 1941Jurisdiction:ship repairing industry..Investigation ahd'Certification of Representatives:existence of question: re-fusal to accord unions recognition ;, elections necessary.Unit Appropriate for CollectiveBargaining:industrial unit, or industrial andelectricians' craft units : determining factor desires of employees ; determina-tion of, dependent upon 'elections.Mr. Frederick R. Livingston,for the Board.Cullen&Dykmizan, by Mr. Harry G. Hill,of Brooklyn, N. Y., forthe Company.Mr. Samuel L. Rothbard;ofNewark, N. J., for the Industrial,Union.Mr. Samuel.GrossmannandMr. Fred Geyer,of New York City, andMr. Lawson imberlyofWashington, D. C.,,for the I. B. E. W.,Mr. Stanley L. Drexler,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn July 30, 1941, Industrial Union of Marine & ShipbuildingWorkers of America, Local No. 15, affiliated with the Congress ofIndustrial Organizations, herein called the Industrial Union, filedwith the Regional Director for the Second Region (New York City)a petition alleging that a question affecting commerce had arisenconcerning the representation of employees of Tietjen and Lang DryDock Company, Hoboken, New Jersey, herein called the Company,and requesting an investigation and certification of representatives37 N. L. R. B., No. 49.310 'TIETJENAND LANGDRY DOCK COMPANY'`.311Stat. 449; herein called the Act.On Aug-ust 8;1941, 'Marine, Lbcalwith the American Federation of Labor, herein called the I. B. E. W.,filed a similar petition.On 'September 30, 1941, the National LaborRelations -Board, acting pursuant to Section 9,.(c) of the =Act andArticle III,* Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation,ineach case and authorized the Regional Director to conduct it and toprovide for an appropriate hearing upon due notice and,, acting- purr-scant to Article III, Section 10 (c) (2), of said Rules and Regula-tions, further ordered that the aforesaid two cases be consolidated.On October 3, 1941, the Regional Director, issued a -notice of -hear-ing, copies of which were duly served upon the Company, the Indus-trialUnion, and the I. B. E. W.' Pursuant to notice, a hearingwas held, on October 14, 1941, at Jersey, City, New Jersey, beforeJosef L.-Hektoen, the Trial Examiner duly designated by the ChiefTrial Examiner.The Company, the Industrial Union, and the I. B.E.W. were represented and participated in the hearing.Full op-portunity to be heard, to examine and cross-examine witnesses, andto introduce evidence,bearing on the issues was afforded all parties.During the course of'the hearing, the Trial Examiner made rulingson.various motions and on objections 'to the admission of evidence.The Board has reviewed the 'rulings of the Trial Examiner and findsthat no prejudicial errors were. committed.The rulings are herebyaffirmed.On November 3, 1941, the I. B. E. W. filed a brief and theCompany -filed a memorandum. The brief and memorandum havebeen considered by the Board.Upon the'entire record in the case, the, Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYTietjen and Lang Dry Dock Company is a New Jersey corporation.lIt maintains its principal offices and a shipyard at Hoboken;New Jersey; consisting of a yard, various shops, floating drydocks,storerooms, piers, and offices, where it is engaged in repairing, recon-ditioning, and reconstructing ocean-going vessels, wooden ships,yachts, tugs, and harbor and river craft.Through its sales agents,the-Company solicits orders from steamship, and railroad 'companies,'All of its stock is owned by Todd Shipyards Corporation,'York corporation.Todd Shipyards'Corporation also owns all of the stock of several other shipyard companiesthroughout the United StatesMatter ofRobinsDry Dock if Repair CompanyandIndus-trialUnion of Marine if Shipbuilding Workers ofAmerica,Local No 39,C.1 .0 ,33N. L. R B , No. 2. 312DECISIONS .OF. NATIONAL- LABOR RELATIONS. BOARDboth, within and without the State of -New : Jersey. ,A ,substantialportion of the, Company's business is. the reconditioning of ships.forthe United States Maritime Commission and the United States Navy.During 1940, the Company performed repair work exceeding $10,000,-000 in.value, over 50 per cent-of which was upon vessels engaged inocean-going transportation.,The principal raw materials used bythe-.Company, are steel, lumber, brass, pipe, and mechanical rubbergoods.;Approximately 50 per cent of these raw materials are pur-chased- from sources. outside the, tState of New Jersey.The value ofthese purchases, during the 6 months preceding October 1, 1941, was,merce within the meaning of the Act..H. THEORGANIZATIONS INVOLVEDIIndustrial Union of Marine and Shipbuilding Workers of America,Local No. 15, is a labor organization affiliated with the .Congress ofIndustrial Organizations, admitting to membership employees of theMarine Local No. 277, International Brotherhood of ElectricalWorkers, is a labor organization affiliated with the American Fed-eration of Labor, also admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONThe parties stipulated at the' hearing that a question concerningrepresentation had arisen since the Company has refused to bargainwith any-union until and unless such union has -been certified bythe Board as the exclusive representative of employees in a unitappropriate for the purposes of collective bargaining.A statementof the Regional Director introduced into evidence at the hearingshows that the Industrial Union and I. B. E. W. each representsa substantial number of employees, in the unit which each claimsto be appropriate.2 'We find that a question has arisen concerning the representationof employees of the Company.2 The Regional Director's statement shows that the Industrial Union submitted 729applications cards of persons whose names appeared on the Company's pay roll of July 29,-three of these cards bear apparently genuine originalsignatures and 263 contain hand-printed names.There were 2,750 names on the pay rollof July 29, 1941.The Regional Director's statement also shows that the I B E- W.submitted 136 authorisation cards containing apparently genuine signatures of personswhose names appeared'on'the company's pay roll of July 29, 1914.At the time of the'hearing there were, approximately 385 employees in the unit which the I. B. E. W. claimsto be appro6riate.' TIETJEN AND LANG' DRY DOCK COMPANY313IV. THE ' EFFECT 'OF THE QUESTION' CONCERNING REPRESENTATION', UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above,,has a close, intimate,,,and substantialrelation to trade, traffic, and commerce among the several Statesand tends to lead to labor disputes burdening and,obstructing com-merce and,the free flow of` commerce.V.THE APPROPRIATE UNITThe Company and the Industrial.,Union.stipulated at the hearingthat all production and maintenance employees of the Companyincluding subforemen, snappers,3, floating-equipmentmen, ; dockhands, tender keepers, garage, men, storeroom workers, storekeepersin the safety-equipment room, practical.or operating,_engineers, andchauffeurs,, but excluding technical engineers, timekeepers, drafts-men, office clerks, supervisors, foremen, assistant foremen, 'watchmen,janitors, janitresses, estimators,,and traffic-department dispatchers,should constitute an appropriate unit for the purposes of collectivebargaining.rThe I. B. E. W. contends that all marine electricians employedby, the Company, including snappers,, mechanics, and helpers,4 butexcluding all other employees of the Company, constitute a separateappropriate unit..The Industrial Union contends,that they shouldbe included with,the other employees.The,Company assumes noposition regarding, the appropriateness. of the unit ,proposed by theI.B. E. W.The electricians, of whom there were- about, 385 at the time ofthe. hearing,5 remove, repair, assemble, and install marine electricalapparatus.They work under an electrician's foreman and constitutea separate and distinct group.There is little interchange of employ-ment between the electricians and other production and maintenanceemployees.On the other hand, the Company's operations are highlyintegrated and the 'work of its various employees is closely inter-related.It appears, in addition, that industrial units are prevalentin the ship-repairing 'industry, although there has been no previoushistory of collective bargaining at this plant.The hours and work-ing conditions for all employees are generally uniform throughoutthe plant.In the light of the entire record, we are of the opinionthat the electricians, snappers, mechanics, and helpers might prop=2A snapper is a strawboss who leads a gang of men.He iswithout powerto hire ordischarge.4 The snappers,mechanics,and helpers are allpart of the electricaldepartment5 The number of electricians was then at a peak. In September1941, therewere about300 electricians;in August1941, about250; and in May 1940, 19. 314DECISIONS.OE NATIONAL-LABOR RELATIONS BOARDerly constitute a separate. bargaining unit or that they might functionas part of a single industrial unit. r . Under these circumstances weare of the opinion that the desire of these employees themselves. isthe chief factor in' . determining . whether they shall constitute aseparate unit or become apart of the industrial unit.sf 'To ascertainthe desires of the employees, we shall direct an election among allmarine electricians employed by the Company including snappers,mechanics, and helpers, but excluding all other employees of theCompany, to determine whether they desire to be represented by theI.B. E. W., by the Industrial Union, or by neither, for the purposesof collective bargaining.We shall also direct an election amongall the remaining production and maintenance employees of theCompany including 'subforemen, snappers, floating-equipment men,dock hands, tender keepers, garage men, storeroom workers, store-keepers in, the safety-equipment room, practical or operating engi-neers,, and chauffeurs, but "excluding technical engineers, timekeepers,draftsmen, office clerks, supervisors, foremen, assistant foremen,watchmen, janitors, janitresses, estimators, and traffic-departmentdispatchers, to determine whether or not they desire to be representedby th'e Industrial Union for the purposes of collective bargaining.As stated above, there will be no final determination of the appro-priate unit or units pending the results of the elections. If a ma-p ority ' of the marine 'electricians, snappers, mechanics,' and helperschoose the I. B. E. W., they .will constitute -an' appropriate unitseparate from the remaining employees of the Company. If a ma-jo ity in each election unit vote for the Industrial' Union, we shall' 4, combine them with the employees in the industrial unit.VI. TH7n DETERMINATION OF REPRESENTATIVESIn accordance with the,desires of the parties expressed in a stipu-lation entered into at the hearing, we shall direct that,employeesof the Company eligible to vote in the elections shall be.,those withinthe alleged appropriate units who have "worked and/or shaped forwork" 750 per cent of, the number of working days from May 1 toOctober 1, 1941,.excluding employees who have since quit or, beendischarged for cause subject to the limitations.and additions set forthin the Direction.Upon the basis of the above findings of fact,and upon the entirerecord in the case, the Board makes the following :6 SeeMatter ofThe Globe Machine&Stamping Coand-Metal Polishers Union LocalNo. 3; International Association of Machinists, District No. 54; Federal Labor Union18788,and United Automobile Workers ofAmerica;3 N. L R B 294, and subsequent cases.7The Company hires on a day-to-day basis from a line-up of prospective employees infront of theCompany'splant and a person seeking employment,who reports to thisassembly is said to be "shaping for work." T'IETJEN AND LANG DRY -DOCK COMPANY315CONCLUSION OF LAWA question affecting commerce has arisen concerning the represen-tation of employees of Tietjen and Lang Dry Dock Company, Hobo-ken, New Jersey, within the meaning of Section, 9 (c),. and. Section2.(6) and' (7) of the National Labor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Section 8, of National'Labor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that,as part of the investigation ordered by the, Boardto ascertain representatives for the purposes of collective bargainingwith Tietjen and Lang Dry Dock Company,Hoboken,New Jersey,elections by secret ballot shall be conducted as early as possible butnot later thanthirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the SecondRegion, acting in this matter as agent for the National Labor Rela-tions Board and subject to Article III, Section 9, of said Rules andRegulations,among those employees who fallwithin thegroups indi-cated below who have worked and/or shaped for work 50 per centof the number of working days from May 1 to October 1, 1941, exclud-ing employees who have since quit or been discharged for cause, but;including employees in .the active military service or training of theUnited States :-.I-:: t't(a)Allmarine electriciansincludingsnappers,mechanics; and.helpers to determine whether they desire to be represented by Marine"Electricians, Local No. 277,International Brotherhood of-ElectricalWorkers, A.F. of L., by Industrial UnionWorkers of America, Local No. 15(C. I. O.),'for the purposes of col-lective bargaining,or by neither;;the remaining production and maintenance employees ofthe Company including subforemen, snappers,floating-equipmentmen, dock hands, tender keepers, garagemen,storeroom workers,storekeepers in the safety-equipment room, practical or operating,engineers, and chauffeurs,but excluding technical engineers, time-keepers,draftsmen,office clerks,supervisors,foremen,assistant fore-men, watchmen,janitors, janitresses, estimators,,and traffic-depart-ment dispatchers,'ep'-resentedby theIndustrial Union of Marine&ShipbuildingWorkersof America,Local No. 15(C. I.' O.), for the purposes of collectivebargaining.